NUMBER 13-08-00116-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



GRISELDA GUADALUPE BAUTISTA GUTIERREZ, ET AL.,	Appellants,
 
v.


KARLA TORRES RUEDA RODRIGUEZ, INDIVIDUALLY
AND AS REPRESENTATIVE OF THE ESTATE
OF DANIEL BENITO RODRIGUEZ, DECEASED AND AS
NEXT FRIEND OF DAFNE LISETTE RODRIGUEZ, MINOR,	Appellees.



On appeal from the 92nd District Court of Hidalgo County, Texas.


NUMBER 13-08-00138-CV




IN RE:  COMMERCIAL ALLIANCE INSURANCE COMPANY



On Petition for Writ of Mandamus.



MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza and Benavides

Memorandum Opinion Per Curiam


	The parties have filed a joint motion to dismiss the appeal in Cause No. 13-08-00116-CV and a motion to dismiss the petition for writ of mandamus in Cause No. 13-08-00138-CV on grounds that the parties have reached an agreement to settle and
compromise their differences.  The parties request that this Court dismiss the appeal and
original proceeding.
	The Court, having considered the documents on file and the parties' motions, is of
the opinion that the motions should be granted.  See Tex. R. App. P. 42.1(a).  The parties'
joint motion to dismiss the appeal in Cause No. 13-08-00116-CV and motion to dismiss the
petition for writ of mandamus in Cause No. 13-08-00138-CV are hereby GRANTED, and
the appeal and original proceeding are hereby DISMISSED.
										PER CURIAM

Memorandum Opinion delivered
and filed this 17th day of April, 2009.